             Case 5:19-cv-00155-HNJ Document 1 Filed 01/28/19 Page 1 of 8            FILED
                                                                            2019 Jan-28 PM 02:16
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION


AMERICAN SOUTHERN
INSURANCE COMPANY, a
Kansas Corporation,

     Plaintiff,

V.                                           Case No.;


CREATIVE SCAPES, LLC, an
Alabama Limited Liability
Company and RICHARD
MA!^NVILLE, an individual.
     Defendants.



                                     COMPLAINT


        Plaintiff, American Southern Insurance Company (hereinafter "American

Southern" or "Plaintiff) files this Complaint against the Defendants Creative

Scapes, LLC ("Creative Scapes") and Richard Maranville as follows:

                                       PARTIES


         1.      Plaintiff, American Southern Insurance Company, is a corporation

organized and existing pursuant to the laws of the State of Kansas, and having its

principal place of business in Atlanta, Georgia. At all times relevant hereto,

American Southern was authorized to do business in the State of Alabama.




{B3026484)
             Case 5:19-cv-00155-HNJ Document 1 Filed 01/28/19 Page 2 of 8



         2.       Defendant Creative Scapes is a limited liability company organized and

existing under the laws of the State of Alabama. Defendant Richard Maranville is

the sole member, manager and organizer of Creative Scapes.

         3.       Defendant Richard Maranville is an adult resident citizen of Madison

County, Alabama.

                             JURISDICTION AND VENUE

         4.       Diversity jurisdiction exists in this case pursuant to 28 U.S.C. §

1332(a)(1) in that there is complete diversity ofcitizenship between the Plaintiff and

all of the Defendants and the amount in controversy in this action exceeds $75,000

exclusive of interest and costs.

         5.       Venue is proper in the Northern District of Alabama as the Defendants

maintain their principal place of business and residency in Madison County,

Alabama and the facts giving rise to the claims asserted herein occurred in Alabama.

                                          FACTS


         6.       On or about December 11, 2015, the Defendant, Creative Scapes,

entered into a Subcontract with Denark Construction, Inc. to perform rough

carpentry and general trades work on a project known as the Grissom High School

Project in Madison County, Alabama (the "Project"). The subcontract sum was in

the amount of $372,600.00. Denark Construction, Inc., was the general contractor

under contract with the Huntsville City Board of Education.



{B3026484)
             Case 5:19-cv-00155-HNJ Document 1 Filed 01/28/19 Page 3 of 8




        7.        On February 29, 2016, the Plaintiff, American Southern, issued a

Subcontract Performance Bond in the amount of $372,600.00 on the Project, being

Bond No. 64355 (attached hereto and incorporated herein as Exhibit "1"). Said

Performance Bond named Creative Scapes as Principal, American Southern as

Surety, and Denark as obligee.

        8.        The condition of the subcontract Performance Bond on the project was,

inter alia," ... that if the above bounden Principal shall well and truly perform all of

the undertakings, covenants, terms, conditions, and agreements of said Subcontract

within the time provided therein and any extensions thereof that may be granted by

the obligee, and during the life of any guaranty required under said Subcontract, and

shall also well and truly perform all ofthe undertakings, covenants, terms, conditions

and agreements of any and all duly authorized modifications of said Subcontract that

may hereafter be made, and shall indemnify and save harmless said obligee of and

from any and all loss, damage, and expense, including costs and attorney's fees,

which the said obligee may sustain by reason of failure to do so, then this obligation

shall be null and void; otherwise it shall remain in full force and effect."

        9.        In approximately July of 2017, Creative Scapes failed to timely perform

its contractual obligations on the Project.

         10.      On or about August 2,2017, Denark declared Creative Scapes in default

under the subcontract.




{B3026484}
             Case 5:19-cv-00155-HNJ Document 1 Filed 01/28/19 Page 4 of 8



         11.      Denark called upon American Southern to fulfill Creative Scapes's

contractual obligations and see to the full performance of the Creative Scapes's

Subcontract.


         12.      American Southern has now paid Denark a total of $300,000.00 to

complete the work under the Creative Scapes's Subcontract in full satisfaction of its

Performance Bond obligations.

         13.      To date, American Southern has paid attorney's fees, costs and

expenses in the amount of $9,804.70 and construction consultant fees and expenses

in the amount of $9,653.72 all in connection with the Performance Bond claim

asserted by Denark.

         14.      In addition, American Southern has incurred and will continue to incur

costs, expenses and attorney's fees in and about the prosecution of this action.



                                       COUNT ONE
                      CLAIM FOR COMMON LAW INDEMNITY


         15.      American Southern reaffirms and incorporates all previous allegations

of its Complaint.

         16.      The Plaintiff, American Southern, as Surety, having paid for

completion of the construction pursuant to its Performance Bond obligations is

entitled, under the common law of the State of Alabama, to full and complete

indemnity from its principal. Creative Scapes.

{B3026484}                                    4
             Case 5:19-cv-00155-HNJ Document 1 Filed 01/28/19 Page 5 of 8



        WHEREFORE, the Plaintiff, American Southern, demandsjudgment against

the Defendant, Creative Scapes, for $319,458.42, plus interest, costs, and attorney's

fees.




                                      COUNT TWO
                       CLAIM FOR STATUTORY INDEMNITY


        17.      American Southern reaffirms and incorporates all previous allegations

of its Complaint.

        18.      The Surety, American Southern, having paid the debt of its principal,

Creative Scapes, is entitled to be substituted for the creditor, Denark, and is

subrogated to all rights and remedies against Creative Scapes pursuant to Alabama

Code § 8-3-2 and § 8-3-5.

        WHEREFORE, the Plaintiff, American Southern, demands judgment against

the Defendant, Creative Scapes, for $319,458.42, plus interest, costs, and attorney's

fees.




                                     COUNT THREE
                     CLAIM FOR CONTRACTUAL INDEMNITY

         19.      American Southern reaffirms and incorporates all previous allegations

of its Complaint.




{B3026484}
             Case 5:19-cv-00155-HNJ Document 1 Filed 01/28/19 Page 6 of 8



        20.      On or about the February 26,2016, the Defendants executed a General

Agreement of Indemnity in favor ofthe Surety, American Southern. The Defendant,

Richard Maranville, executed said written indemnity agreement in his individual

capacity and as the Managing Member ofCreative Scapes. A copy ofsaid indemnity

agreement is attached hereto as Exhibit "2".

         21.     Said General Agreement of Indemnity provides that the principal,

Creative Scapes and Richard Maranville, individually, shall:

        "... Indemnify and save harmless Surety from and against any and all
        liability, loss, costs, damages or expenses of whatever nature or kind
        and arising out of or in any way connected with such Bonds, including
        but not limited to, fees of attorneys and other expenses, costs and fees
        of investigation, adjustment of claims, procuring or attempting to
        procure the discharge of such Bonds and attempting to recover losses
        or expenses from indemnitors or third parties, whether the Surety shall
        have paid or incurred same, as aforesaid."

         22.     The Surety, American Southern, has sustained a loss by virtue ofhaving

paid claims of the obligee for completion of the Project and having paid consultants

and attorneys in the total amount of $319,458.42. In addition, the Surety has

incurred and will continue to incur costs, expenses and attorney's fees in connection

with having issued the aforementioned Bonds and in the prosecution of this action.

         WHEREFORE, the Plaintiff, American Southern, demands judgment against

the Defendants, Creative Scapes and Richard Maranville, jointly, individually,

separately and severally in the amount of $319,458.42, plus interest, costs and

attorney's fees incurred in this action.

{B3026484)                                   6
             Case 5:19-cv-00155-HNJ Document 1 Filed 01/28/19 Page 7 of 8




                                     COUNT FOUR
                              BREACH OF CONTRACT


        23.      American Southern reaffirms and incorporates all previous allegations

of its Complaint.

        24.      Pursuant to a letter to all defendants dated July 23, 2018, American

Southern demanded that the defendants reimburse American Southern $319,458.42

pursuant to the terms of the General Agreement of Indemnity.

        25.      The defendants have breached the terms of the General Agreement of

Indemnity by failing and refusing to reimburse American Southern and to othenvise

perform their obligations under the terms of that Agreement.

        WHEREFORE, the Plaintiff, American Southern, demands judgment against

the Defendants, Creative Scapes and Richard Maranville, jointly, individually,

separately and severally in the amount of $319,458.42, plus interest, costs and

attorney's fees incurred in this action.



                                           Respectfully submitted,


                                           s/J. Scott Dickens
                                           J. Scott Dickens (ASB-6823-N74J)
                                           Starnes Davis Florie LLP
                                           100 Brookwood Place, Seventh Floor
                                           Birmingham, Alabama 35259-8512
                                           E: sdickens@stameslaw.com
                                           T: (205) 868-6000
                                           F: (205) 868-6099


{B3026484)
             Case 5:19-cv-00155-HNJ Document 1 Filed 01/28/19 Page 8 of 8




                                         /s/ Amber M Whillock
                                         Amber M. Whillock (ASB-0816-R79W)
                                         E: awhillock@stameslaw.com
                                         STARNES DAVIS FLORIE LLP
                                         100 Brookwood Place, Seventh Floor
                                         Birmingham, Alabama 35209
                                         T: 205.868.6000
                                         F: 205.868.6099


                                         Attorneys for Plaintiff, American Southern
                                         Insurance Company


DEFENDANTS TO BE SERVED VIA U.S. CERTIFIED MAIL AT THE
FOLLOWING ADDRESS(ES):

Creative Scapes, LLC
185 Raleigh Way
Huntsville, AL 35811

Richard Maranville
185 Raleigh Way
Huntsville, AL 35811




{B3026484)                                  8
